Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/24/2022, with respect to the rejection of claim 20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The previous 35 U.S.C. 101 rejection has been withdrawn in view of the amendments to the claim. 
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments beginning on page 6 of Remarks, the applicant argues that the combined teachings of Trelin, Einberg and Lee fail to disclose the limitations of independent claims 1, 12 and 20.  Specifically, the applicant argues that the combined teachings fail to disclose “wherein an exit imaging device is positioned at the premises, wherein the exit imaging device transmits a deletion command to the device if the person exits the premises; wherein the credentials are deleted on receiving the deletion command from the exit imaging device”.  The examiner respectfully disagrees.
As disclosed in paragraph 0041 of Trelin, the biometric pre-identification system includes plural biometric readers including plural cameras at the premises.  Lee is relied upon for the disclosure of deleting biometrics/credentials of a user after the user leaves a premises.  The system of Trelin detects biometrics of users at/within the premises.  The combined teachings of Trelin, Einberg and Lee teach a system that deletes biometrics/credentials of a user after he/she exits a premises based on imaging biometrics.  Therefore, the previous grounds of rejection are maintained.  It is noted that the amended limitations of claims 1, 12 and 20 do not explicitly require the exit imaging device be positioned proximate to an exit of the premises.  Rather, the claims require that the “exit imaging device” is positioned at the premises.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trelin (US PgPub 2019/0034608) in view of Einberg et al. (hereafter Einberg)(US PgPub 2019/0172281) and further in view of Lee et al. (hereafter Lee)(US PgPub 2016/0189455).
Regarding claim 1, Trelin discloses a device (Figure 2, Element 200) comprising: a receiver adapted to receive one or more images of a person captured by an imaging device (Figure 2, Element 202 and Paragraph 0043 where the camera provides images to a biometric pre-identifier); a determination unit adapted to determine if the person in the one or more images is an authorized person (Figure 2, Element 203a and Paragraph 0043 where the biometric identity storage unit determines the person is authorized); a credential unit adapted to generate credentials for allowing the person in the premises if the person in the one or more images is the authorized person (Figure 2, Element 203b and Paragraph 0043-0048 where the credentialing system(s) generates credentials when the person is authorized); and a transmitter adapted to transmit the credentials to a station device for accessing the premises (Figure 2 and Paragraphs 0043-0048 where credentialing system transmits the credentials that include pre-authorization for access to the station device 201), wherein an exiting imaging device is positioned at the premises (Paragraph 0041 where the biometric pre-identification system includes plural biometric readers including plural cameras at the premises that detect user(s) at various locations).  Trelin does not specifically disclose transmitting the credentials to a user device of the person for accessing the premises.  In the same field of endeavor, Einberg discloses a system for automated access control where a credentialing system provides access credentials a user device. The access credentials are subsequently used to access/unlock a door of a premises (Figure 2, S206, Figure 4A, Figure 10 and Paragraphs 0071 and 0080-0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the transmission of credentials to a user device of an authorized user of Einberg to the biometric pre-identification system of Trelin, thereby allowing for short range communication between a user device and an access control device (station device), motivation being to add an extra layer of security by comparing user device credentials to previously received credentials at the station device.
Additionally, Trelin and Einberg does not specifically disclose wherein the exit imaging device transmits a deletion command to the device if the person exits the premises; wherein the credentials are deleted on receiving the deletion commands from the exit imaging device.  In the same field of endeavor, Lee discloses a system for managing access for a restricted area that includes a biometric information deleting device that deletes biometrics/credentials of a user after the user leaves the premises (Figure 1, Elements 102, 140 and Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the biometric and credential deleting as a user is detected as exiting of Lee to the system of Trelin and Einberg, motivation being to conserve system resources by clearing memory space in a database after a user has exited the premises.
Regarding claim 2, Trelin discloses wherein the transmitter is adapted to transmit the credentials to an accessing unit associated with the premises (Paragraphs 0007 and 0047).
Regarding claim 3, Trelin discloses wherein the user device transmits the credentials to the accessing unit associated with the premises (see rejection for claim 1).
Regarding claim 4, Trelin discloses wherein the accessing unit allows the person to enter the premises if the credentials received from the user device matches with the credentials received from the transmitter (see rejection for claim 1).
Regarding claim 5, Trelin discloses wherein the determination unit is adapted to compare the one or more images of the person with pre-stored images to determine if the person in the one or more images is an authorized person (Paragraph 0045).
Regarding claim 6, Trelin discloses wherein a notification is transmitted to an administrator if the person in the one or more images is not an authorized person (Paragraphs 0054, 0066, 0067 and 0074 where criminality of the person is checked and a notification is transmitted).
Regarding claim 9, Trelin discloses wherein the credentials are not generated if the person in the one or more images is blocked by an administrator (Paragraphs 0054, 0066, 0067 and 0074 where credentials are not generated based on risk factors).
Regarding claim 10, Einberg discloses wherein the transmitter transmits the credentials to the user device through a network (Figure 2).
Regarding claim 11, Einberg discloses wherein the user device transmits the credentials to the accessing unit through a short-range network (Paragraph 0082).
Method claims 12-16 and 19 are drawn to the method of using the corresponding apparatus claimed in claims 1-6 and 9-11. Therefore method claims 12-16 and 19 correspond to apparatus claims 1-6 and 9-11 and are rejected for the same reasons of obviousness as used above.
Regarding claim 20, see rejection for claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687